Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's amendment filed on 02/23/2021 has been fully reviewed and is sufficient to overcome previous rejection: 
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein  "determine that the operating temperature satisfies a first temperature condition outside of a temperature range defined by a threshold temperature and a second threshold temperature" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-9 depend from allowed claim 1 and therefore are also allowed. 
Regarding claim 10, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "determining that the operating 
Claims 11-14 depend from allowed claim 10 and therefore are also allowed.
Regarding claim 15, the closet prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "determine that the operating temperature of the memory is outside of the temperature range associated with the memory sub-system" in combination with other limitations in the claims as defined by Applicants. 
Claims 16-20 depend from allowed claim 15 and therefore are also allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        May 22, 2021